Allowable Subject Matter
1.	Claims 1, 3-6 ,8 , 10-12, 15, and 26-35 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious an integrated circuit structure  with all exclusive limitations as recited in claims 1 (26, and 31), comprising a via contact (third) layer, the via contact (third) layer including a first via and a second via, wherein the first via comprises a first conductive material, and wherein the second via comprises a second conductive material,
which may be characterized in that the first conductive material is different than the second conductive material, that a width of a grain size of the first conductive material of the first via is greater than or equal to a width of the first via, and (and/or) in that a width of a grain size of the second conductive material of the second via is greater than or equal to a width of the second via.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Fang et al. U.S. Patent 10,074,594 B2 discloses a semiconductor structure comprising a substrate, a device layer over the substrate, and a conductive via extending through the substrate, the conductive via including a first portion in the substrate distant from the device layer and a second portion adjacent to the device layer, wherein the conductive via includes an interface between the first portion and the second portion, and an average grain size of the first portion is substantially different from an average grain size of the second portion.   


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






03-16-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818